            


Exhibit 10.201


NINTH AMENDMENT TO
ERIE INSURANCE GROUP
RETIREMENT PLAN FOR EMPLOYEES
(As Amended and Restated Effective December 31, 2014)


WHEREAS, Erie Indemnity Company (the "Company") maintains the Erie Insurance
Group
Retirement Plan for Employees (the "Plan") under an amendment and restatement
effective
December 31, 2014;


WHEREAS, the Plan provides that the Company may amend the Plan; and
WHEREAS, the Company wishes to amend the Plan effective January 1, 2020 to make
certain changes to the Plan’s governance structure and administrative provisions
as set forth herein.
NOW, THEREFORE, the Company hereby amends the Plan as follows:
1.
Section 2.2 is hereby amended and restated in its entirety to read as follows:

2.2
“Actuary” shall mean the actuary or firm of actuaries chosen with respect to
settlor functions by the Company, and chosen with respect to fiduciary functions
by the Administrator, but in all cases independent of the Company or
Administrator, who is, or in the case of a firm one or more of whose members is,
an enrolled actuary under the provisions of Section 3042 of the Employee
Retirement Income Security Act of 1974.

2.
Section 2.8 of the Plan is hereby amended and restated in its entirety to read
as follows:

2.8
“Board of Directors” or “Board” shall mean the Board of Directors of the
Company. References to actions or decisions by the Board include actions or
decisions by the Board’s authorized designee.

3.
The last sentence of the first paragraph of Section 2.35 is hereby amended and
restated in its entirety to read as follows:

To the extent permitted under regulations and other guidance promulgated by the
Internal Revenue Service, the Administrator may elect to determine Test
Compensation on a basis other than that provided above.
4.
Section 2.37 is hereby amended and restated in its entirety to read as follows:





--------------------------------------------------------------------------------




2.37
“Trust Agreement” shall mean the trust agreement entered into with a Trustee as
provided in Section 9.1, together with all amendments, modifications and
supplements, thereto.

5.
Section 3.1 is hereby amended and restated in its entirety to read as follows:

3.1    Pension Administrator
The Plan shall be administered by a committee that shall act as Plan
Administrator. The members of the administrative committee shall be appointed
and removed from time to time by the Vice President, Corporate HR Officer (or,
if there is no person holding that title, the person holding a successor title
or acting in a similar capacity with respect to the oversight of the Company’s
retirement plans), such person to be referred to herein as the “Appointing
Officer.” The Company is the Plan sponsor, but it is intended that full
fiduciary authority be vested in the administrative committee (and with respect
to appointment and oversight of its members, the Appointing Officer), so that
neither the Company nor any Affiliate is a fiduciary of the Plan, and the Plan
shall be construed accordingly.
(a)
Any member of the committee who ceases to be an Employee (or, if appointment was
made by job title, who ceases to hold the relevant title or a successor title)
will automatically cease to be a committee member unless otherwise expressly
agreed.

(b)
Any individual who is a member of the administrative committee may resign by
delivering his written resignation to the Appointing Officer.

(c)
The Appointing Officer may add or remove committee members in his or her sole
discretion. In making appointments, the Appointing Officer shall not be limited
to any particular person or group, and nothing herein contained shall be
construed to prevent any Participant, director, officer, employee or shareholder
of the Employers from service as a member of the administrative committee.

(d)
Members of the administrative committee will not be compensated from the Trust
Fund for services performed in such capacity, but the Company or Trust Fund will
reimburse such individuals for expenses reasonably and necessarily incurred by
them in such capacity, subject to compliance with such expense reimbursement
policies as may be established from time to time.






--------------------------------------------------------------------------------




(e)
The Appointing Officer shall maintain such documentation of committee membership
as may be necessary or advisable, and shall provide any notice of membership
changes that may be required to the Trustee and other persons.

6.
Section 3.2(f) is hereby amended and restated in its entirety to read as
follows:

To appoint one or more investment managers to manage the investment and
reinvestment of the Fund and to enter into management contracts on behalf of the
Plan with respect to such appointments. Except to the extent that power is
reserved to the Administrator or other named fiduciary under the Trust
Agreement, unless and until the Administrator appoints an investment manager
with respect to all or a specific portion of the Fund, the Trustee shall have
exclusive authority to manage and control all or such portion of the Fund.
7.
Section 3.3 is hereby amended and restated in its entirety to read as follows:

3.3    Delegation of Duties
The Administrator may, from time to time, designate any person (including,
without limitation, an individual, a committee or subcommittee, or a vendor) to
carry out any of the responsibilities of the Administrator, subject to the
limitations imposed by Section 405 of ERISA. The person so designated will have
full authority or such limited authority as the Administrator may specify, to
take such actions as are necessary or appropriate to carry out the
responsibilities assigned by the Administrator.
8.
Section 3.8 is hereby amended and restated in its entirety to read as follows:

3.8    Claims Review Procedure
The Administrator shall be responsible for the claims procedure under the Plan.
The claims procedure established by the Administrator shall comply with
regulations adopted by the Secretary of Labor of the United States. This
procedure shall require the Administrator to provide adequate written notice to
any person whose claim is denied in whole or in part, specifying the reasons for
denial in a manner calculated to be understood by such person. The Administrator
shall give any person whose claim has been denied a reasonable opportunity for a
full and fair review by the Administrator of its decision, and shall inform the
claimant of the steps he must take to obtain a review of the Administrator’s
decision. The Administrator shall provide the claimant with reasonable access
to, and copies of, all relevant documents and other information in accordance
with regulatory requirements, provided that unless otherwise required by





--------------------------------------------------------------------------------




ERISA, the claimant’s rights shall be limited by applicable attorney-client
privilege, attorney work-product privilege, and other applicable privilege
rules.
(i)



(a)
Determination by the Administrator Conclusive. The Administrator’s determination
of factual matter relating to Participants, Beneficiaries and alternate payees
including, without limitation, a Participant’s Credited Service, Service and any
other factual matters, shall be conclusive. The Administrator and the Company
and its respective officers and directors shall be entitled to rely upon all
tables, valuations, certificates and reports furnished by an actuary, any
accountant for the Plan, the Trustee or any investment managers and upon
opinions given by any legal counsel for the Plan insofar as such reliance is
consistent with ERISA. The actuary, the Trustee and other service providers may
act and rely upon all information reported to them by the Administrator and/or
the Company and need not inquire into the accuracy thereof nor shall be charged
with any notice to the contrary. In accordance with Section 11.10, the
Administrator may rely on the Employer’s records, and to the extent a claimant
asserts entitlement to benefits or other rights based upon facts not contained
in the Plan’s records, such person shall be required to provide satisfactory
affirmative evidence of such facts, and the Administrator shall have the sole
and exclusive discretion to determine whether the affirmative evidence is
satisfactory.

(b)
Arbitration. In the event that a claimant’s claim is denied by the Administrator
and the claimant has exhausted all remedies (including all mandatory levels of
appeal) under the Plan’s claims procedures, the claimant or the Administrator
will have the right to compel binding arbitration with respect to the claim. The
process and procedure shall be governed by the Employer’s arbitration policy, if
any, and if none, by the rules of the American Arbitration Association for
commercial transactions. Claims may not be litigated or arbitrated on a class
action basis or on bases involving claims brought in a representative capacity
on behalf of any other similarly situated party. The arbitrator will be bound by
the substantive terms of the Plan and ERISA (including, but not limited to, the
standard of review required by ERISA, which requires the arbitrator to defer to
the Administrator and its factual findings and interpretations unless such
findings and interpretations are arbitrary and capricious and requires that any
assertions the claimant wishes to present to an arbitrator or court first have
been presented in the claims and appeals process). All claims pertaining to the
Plan shall be






--------------------------------------------------------------------------------




required to be submitted to binding arbitration in this manner, unless such a
requirement is prohibited by applicable law or regulation. Except with respect
to claims as to which binding arbitration may not be compelled, no claim may be
brought in any other manner.
(c)
Forum Selection. Any arbitration proceeding or civil action with respect to a
claim involving the Plan must, unless otherwise agreed by the Administrator or
required by law, take place in Erie, Pennsylvania (and, in the case of a civil
action, in the federal district court serving Erie, Pennsylvania). Enforcement
of an arbitrator’s award may be sought in federal court in accordance with the
Federal Arbitration Act, with any such enforcement action to be filed in the
federal district court serving Erie, Pennsylvania

9.
Section 3.9 is hereby amended and restated in its entirety to read as follows:

3.9    Exhaustion of Administrative Remedies
The exhaustion of the claims review procedure is mandatory for resolving every
claim and dispute involving the Plan. As to such claims and disputes:
(a)
No claimant shall be permitted to commence any civil action or arbitration
proceeding to recover Plan benefits or to enforce or clarify rights under the
Plan under Section 502 or Section 510 of ERISA or under any other provision of
law, whether or not statutory, until the claims review procedure set forth
herein has been exhausted in its entirety; and

(b)
In any such civil action or arbitration proceeding all explicit and all implicit
determinations by the Administrator (including, but not limited to,
determinations as to whether the claim, or a request for a review of a denied
claim, was timely filed) shall be afforded the maximum deference permitted by
law.

10.
Section 3.10 is hereby amended and restated in its entirety to read as follows:

3.10    Deadline to File Civil Action or Demand Arbitration
No civil action to recover Plan benefits or to enforce or clarify rights under
the Plan under Section 502 or Section 510 of ERISA or under any other provision
of law, whether or not statutory, may be brought by any claimant on any matter
pertaining to the Plan unless the civil action is commenced in the proper forum
before the earlier of:





--------------------------------------------------------------------------------




(a)
Twelve months after the claimant knew or reasonably should have known of the
principal facts on which the claim is based; or

(b)
Ninety days after the claimant has exhausted the claims review procedure.

11.
Section 9.1(a) is hereby amended and restated in its entirety to read as
follows:

(a)
The Company has established a trust with a Trustee for the purpose of receiving
and holding contributions made by the Company as well as interest and other
income on investments of such funds, and for the purpose of paying the pensions
and other benefits provided by the Plan and paying any expenses incident to the
operation of the Plan or Trust Fund as otherwise provided herein. The Trustee is
to manage and operate the Trust Fund in accordance with the terms of the Trust
Agreement and to receive, hold, invest and reinvest the funds of the Trust.

12.
Section 9.1(b) is hereby amended and restated in its entirety to read as
follows:

(b)
The Trust Agreement may be modified as provided therein. The Administrator may
remove any Trustee and may select any successor trustee. Pensions under the Plan
may alternatively be provided through the purchase of annuity contracts issued
by an insurance company. In lieu of a Trust Agreement and Trust Fund, the
Administrator may elect to have the Plan utilize a contract or contracts of
insurance for the purpose of receiving and holding contributions made by the
Company and for the purpose of paying pensions and other benefits provided by
the Plan, and in such event the references hereunder to “Trust Agreement”,
“Trustee” and “Trust Fund” shall be deemed to be references to “Insurance
Contract”, “Insurance Carrier” and “Insured Fund” respectively. With respect to
any Trust Agreement or Insurance Contract, the Company may be a party with
respect to the Company’s rights and obligations as settlor of the Plan’s Trust
Fund or Insured Fund, but is not a Plan fiduciary. In the event that any Trust
Agreement or Insurance Contract grants powers to the Company (other than powers
relating to the Company’s corporate obligations or role as settlor of the Plan’s
Trust Fund or Insured Fund), the Company shall act as the Administrator’s agent
and shall act for and solely at the direction of the Administrator in exercising
such powers.

13.
The last paragraph of Section 9.1 is hereby amended and restated in its entirety
to read as follows:

The Administrator may, from time-to-time, designate another person (including,
without limitation, an individual, a committee or subcommittee, or a vendor) to
carry out any of the Administrator’s responsibilities under this Section 9.1,
subject to the





--------------------------------------------------------------------------------




limitations imposed by Section 405 of ERISA. The person so designated will have
full authority, or such limited authority as the Administrator may specify, to
take such actions as are necessary or appropriate to carry out the duties
delegated by the Administrator.
14.
Section 11.13(c)(ii) is hereby amended and restated to read as follows:

(ii)
Compensation shall be determined by the Administrator consistent with the
requirements of USERRA, and shall reflect the Administrator’s best estimate of
the earnings the individual would have received but for the qualified military
service.

15.
The second-to-last paragraph of Section 12.1 is hereby amended and restated to
read as follows:

Any such amendment to or termination of this Plan shall be evidenced by a
written instrument adopted by the Board. Any such written instrument shall
recite at which time the amendments contained therein shall become effective
16.
Section 13.2(e) is hereby amended and restated to read as follows:

(e)
“Permissive Aggregation Group” means any plan of an Employer which is not part
of the Required Aggregation Group, but is treated as if it were at the option of
the Administrator, provided such group continues to meet the requirements of
Internal Revenue Code Sections 401(a)(4) and 410.



IN WITNESS WHEREOF, the Company has caused this Plan Amendment to be executed
this 23rd day of December, 2019.


 
 
ERIE INDEMNITY COMPANY
 
 
 
ATTEST:
 
 
 
 
 
/s/ Maureen Krowicki
 
By: /s/ Brian W.
Bolash                                                                               
 
 
 
 
 
Title: Senior Vice President                      
 
 
 
 
 
 
 
 
 
 
 
 




